Citation Nr: 9907827	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an increased evaluation for service-
connected residuals of a left knee medial meniscectomy with 
degenerative joint disease (DJD), currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected bilateral sensorineural hearing loss, currently 
rated as 10 percent disabling.

3.  Entitlement to a combined rating in excess of 40 percent 
for service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from 10 percent to 20 percent, for service-
connected residuals of a left knee medial meniscectomy with 
DJD, and an increased evaluation, from noncompensable to 10 
percent, for service-connected bilateral sensorineural 
hearing loss.  This had the net effect of producing a 
combined compensation rating of 40 percent for his service-
connected disabilities when the ratings were factored in with 
the respective 10 percent evaluations assigned for his 
service-connected bilateral tinnitus aurium and peptic ulcer 
disease/gastritis.  The veteran disagreed with the 20 percent 
rating and 10 percent rating respectively assigned for his 
left knee disability and bilateral hearing loss and appealed 
the RO decision.

In October 1996, the veteran appeared at a VA Central Office 
(CO) hearing before the undersigned Member of the Board, 
sitting at Washington, D.C.  Thereafter, in November 1996, 
the Board remanded the case to the RO for additional 
evidentiary and procedural development, including to schedule 
him for a VA compensation examination to evaluate the 
severity of his service-connected left knee and hearing loss.  
It was requested that the veteran be evaluated in accordance 
with the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in DeLuca v. Brown, 8 Vet.App. 202 (1995). 

These VA examinations were completed in September 1997 and 
October 1997 and afterward, in a May 1998 rating decision, 
the RO confirmed the respective 20 percent and 10 percent 
evaluations assigned for his left knee and his hearing loss, 
and also the combined disability rating of 40 percent.  The 
veteran now continues his appeal.

A review of the claims folder reflects that during the course 
of the current appeal, the veteran has raised a number of 
other issues, which are in various stages of development.  In 
March 1992 the veteran raised the issue of service connection 
for vertigo, on a secondary basis, and in April 1996 he filed 
38 U.S.C.A. § 1151 (West 1991) and secondary service 
connection claims for a number of disorders, including 
injuries to the head, right knee, right shoulder, and eyes.  
He also filed claims of service connection for disorders of 
the low back, left shoulder, hips, and skin, in December 
1996.  While some initial action appears to have been 
undertaken on some of these claims, formal rating action has 
not.  The attention of the RO is directed to these matters.  

The veteran's claim of service connection for a right knee 
disability, claimed as secondary to the left knee disorder, 
was denied by the RO in September 1995 and the veteran was 
properly notified.  On page 6 of a lengthy statement received 
in April 1996, he made arguments regarding the right knee.  
The RO's attention is directed to this statement for a 
determination on whether it constitutes a timely filed notice 
of disagreement.  If so, he should be provided a statement of 
the case, following which appropriate action should be 
undertaken.  If not, his claim to reopen on the basis of 
whether he has submitted new and material evidence should be 
adjudicated, in view of the subsequent statements he has 
proffered linking the development of the right knee disorder 
to the service-connected left knee disorder.  

Finally, in September 1997 the veteran's claim for 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
was denied; later that month he filed a notice of 
disagreement.  This matter is further addressed in the remand 
portion of this decision. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
medial meniscectomy with DJD produce severe impairment, and 
include severe degenerative arthritis, constant joint pain, 
joint effusion, narrowing of the medial compartment joint 
space, and joint instability, all of which produce a 
condition which would necessitate left knee replacement but 
for the veteran's age.  

2.  The range of motion of his left knee is demonstrated on 
objective examination to be limited to 10 degrees of 
extension and to 90 degrees of flexion; the knee is not 
ankylosed.

3.  The highest level of auditory impairment during the 
appeal period was represented by findings in 1992 which 
translated to level III hearing in the right ear and level IV 
hearing in the left ear; more recent findings translate into 
level II hearing acuity in the right ear and level II hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 40 percent, for 
service-connected residuals of a left knee medial 
meniscectomy with DJD, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5257, 5256, 5260, 5261 (1998).

2.  The criteria for an increased in excess of 10 percent for 
service-connected bilateral sensorineural hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Codes 6100, 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during active 
duty he developed recurrent left knee pain and, while home on 
leave in March 1972, underwent a left medial meniscectomy at 
a private medical facility and then returned to duty for 
convalescence.  

Currently service-connection is in effect for post-operative 
residuals of a left knee medial meniscectomy with DJD, 
bilateral sensorineural hearing loss, bilateral tinnitus 
aurium, and peptic ulcer disease (also rated as gastritis).  
The bilateral tinnitus aurium and peptic ulcer 
disease/gastritis are each currently rated as 10 percent 
disabling and these evaluations are not contested by the 
veteran.  The veteran's contention is that his service-
connected left knee disability and bilateral hearing loss are 
productive of a greater level of impairment than that which 
is reflected by the respective 20 percent and 10 percent 
evaluations currently assigned.  The veteran's entitlement to 
compensation for the disabilities at issue has already been 
established, and the only matter before the Board deals with 
entitlement to an increased disability rating; therefore, the 
Board's primary concern is with that evidence of record 
compiled during the course of the appeal period showing the 
present level of impairment caused by the disabilities at 
issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Prior to a January 1993 RO rating decision, the veteran's 
service-connected hearing loss was rated as noncompensable.  
VA records dated in September 1991 showed that there was a 
very slight increase in hearing loss in both ears at 3000 
Hertz; otherwise there were no significant changes.  The 
January 1993 decision granted a 10 percent rating for hearing 
loss,  effective from September 1991, and this evaluation was 
predicated on the findings of a June 1992 VA audiological 
evaluation shows that the veteran's pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
70
LEFT
20
25
25
70
85

The above report shows that pure tone average was 41 decibels 
for the right ear, and 51 decibels for the left ear.  Speech 
audiometry, using the criteria of the Maryland CNC test, 
revealed a speech recognition ability of 78 percent in the 
right ear, and 76 percent in the left ear. 

At an October 1996 CO hearing, the veteran and his daughter 
testified that the veteran's hearing was substantially 
diminished, and that words had to be shouted in order to have 
spoken conversations with him.  The daughter also testified 
that she experienced difficulties regarding the veteran's 
tendency to shout his words and his need to have the volume 
control of his radio and television turned up to high levels.  
The veteran reported that he had increased tinnitus symptoms 
in addition to his hearing loss, and also that he had once 
been issued hearing aids but that these were inadequate for 
alleviating his diminished hearing because they had the 
additional effect of amplifying background noise and the 
ringing sensation in his ears.  He stated that the type of 
hearing aids he required were not technically available to 
him at the time of the hearing, but that he was pursuing this 
matter.

A more recent VA audiological evaluation conducted in 
September 1997, however, indicates an improvement in the 
veteran's hearing acuity as compared with the June 1992 
examination.  The report of the September 1997 evaluation 
shows that the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
70
LEFT
15
25
25
65
85

The above report shows that pure tone average was 39 decibels 
for the right ear, and 50 decibels for the left ear.  Speech 
audiometry, using the criteria of the Maryland CNC test, 
revealed a speech recognition ability of 84 percent in both 
the right ear and the left ear.  The diagnosis was mild to 
moderately severe sensorineural hearing loss, above 2000 
Hertz, right ear, and moderately severe to severe 
sensorineural hearing loss, above 2000 Hertz, left ear.  It 
was noted that hearing was within normal limits for 
adjudication purposes.  

With regard to the left knee disability, there are extensive 
VA and private medical records, including private physical 
therapy treatment reports, dated from 1990 to 1997, which 
show that X-ray study in September 1991 showed very minimal 
degenerative changes and no joint effusion.  The veteran's 
left knee complaints in the early 1990s included instability, 
swelling and pain.  In July 1992 range of motion was recorded 
from 0 to 110 degrees and was painful with full extension.  
There was slight medial laxity. 

VA examination, conducted in October 1992, showed complaints 
of locking, swelling, and pain; range of motion was from 10 
to 90 degrees, with flexion beyond limited by pain.  There 
was no swelling or instability seen on clinical inspection.  
Degenerative changes were seen on X-ray.  Based on these 
findings, a January 1993 rating action increased the 
evaluation for the left knee from 10 to 20 percent, effective 
the date of claim.  The veteran underwent additional left 
knee surgery (arthroscopy with chondroplasty of the 
patellofemoral joint) in February 1993.  The records show 
that he occasionally needed the assistance of a walker or a 
cane to ambulate, and that he also occasional wore a 
supportive knee brace.  A temporary total rating, pursuant to 
38 C.F.R. § 4.30 (1998) was assigned, effective from February 
1993 through May 1993.  

A February 1994 VA compensation examination report shows that 
he was diagnosed with severe DJD of his left knee, and that 
he was considered for knee replacement surgery, but that his 
physicians rejected this course of treatment because he was 
too young (the veteran was then in his early 40s) and it was 
indicated that he would likely outlive the serviceable life 
of a prosthetic knee replacement.  Symptoms of popping, 
clicking, locking, a pronounced limp were recorded.  Use of a 
brace, cane, and medication was noted.  He lacked 5 degrees 
of extension and flexion was to 110 degrees. 

Copies of extensive medical records and an August 1993 Social 
Security Administration (SSA) decision show that the veteran 
had been granted disability benefits, effective from 
September 1991, as a result of being unable to perform any 
substantially gainful activity on a sustained basis due to 
Crohn's disease, hypertension, degenerative joint disease of 
his spine and left knee, and hearing loss.  It was noted that 
in his application the veteran had reported additional 
disabilities of fibromyalgia, chronic anxiety and 
nervousness.  The SSA decision noted that the veteran had 
been limited by his disabilities to work-related tasks which 
had a sit/stand option, and which did not require he perform 
repetitive stooping and climbing or operation of foot 
controls with the left lower extremity.

In a February 1996 written statement, one of his physicians 
stated that the pain and disability associated with the 
veteran's knee was a permanent condition, that he would 
continue to have difficulties with his left knee, and that it 
was anticipated that future surgical treatment would be 
necessary.

At an October 1996 CO hearing, the veteran testified that his 
left knee disability was manifest by constant joint pain, 
swelling, and instability, with popping, clicking and 
"catching" as he walked.  He stated that he needed to wear 
a knee brace and use a cane to walk.  He reported having 
trouble using stairs, walking up inclines, and walking on 
gravel or uneven surfaces, and that he fell as a result of 
left knee instability approximately 15 -16 times in the 
previous year.  He stated that he had once been employed as a 
quality control inspector, the duties of which entailed being 
on his feet for extended periods and also climbing, stooping, 
bending and lifting, and that his left knee disability 
substantially interfered with his ability to perform his job.  
He testified that he was unemployed and that he was receiving 
SSA disability benefits.  He reported that he was receiving 
medication and physical therapy for his left knee, and also 
that he occasional received injections of medication into the 
left knee joint.  He reported that he believed his left knee 
symptoms were bad enough to necessitate surgery for total 
knee replacement and that he would have had such a procedure 
performed were it not for the fact that he was deemed to be 
too young for knee replacement.  At the same hearing, the 
veteran's daughter testified that his left knee disability 
interfered with his ability to move in and out of his house 
and with his ability to operate a motor vehicle.  

During the course of the hearing, the veteran conceded that 
his service representative had explained to him how ratings 
were combined and had provided him with a copy of the 
Combined Ratings Table, located at 38 C.F.R. § 4.25.  
However, he contended that he was entitled to a higher 
combined disability evaluation than the current 40 percent 
rating assigned, basing his claim on his calculations that 
his service-connected left knee disability, which was rated 
as 20 percent disabling, added to the respective 10 percent 
ratings individually assigned for his service-connected 
hearing loss, tinnitus, and gastrointestinal disorder, 
resulted in at least a 50 percent combined disability rating. 

On VA examination in October 1997, the veteran complained of 
experiencing constant left knee pain and swelling, with daily 
flare ups of pain which lasted from 1 - 24 hours, with sleep 
interference due to pain, and a sensation of knee locking and 
instability.  He stated that his symptoms were exacerbated by 
prolonged walking and standing, and were only partially 
relieved by use of pain medication, bed rest, and elevation 
of his lower left extremity.  He described himself as being 
partially "housebound" due to his symptoms.  He reported 
that he had not been employed since 1985.  (Other documents 
submitted by him show employment until 1987.)  

Physical examination of the veteran's left knee shows that he 
stood with the aid of a walker and that he had a healed 
surgical incision, status post medial meniscectomy, over the 
medial parapatellar space of his left knee.  There was a 1/4-
inch increase in the circumference of the left knee due to 
mild joint effusion.  Range of motion testing of his left 
knee showed limitation of motion, with extension to only -10 
degrees, and flexion to 90 degrees.  His cruciate and 
collateral ligaments were intact.  Tenderness on palpation 
was noted over the medial joint line and on the median 
parapatellar skin incision over the left knee.  Deep tendon 
reflexes of the lower extremities were hyperactive but equal, 
bilaterally.  The veteran's extensor halluces longus power 
was normal, and his left lower extremity was within normal 
limits on sensory and vascular evaluation.  X-ray examination 
of the left knee joint supported a finding of moderate 
osteoarthritis, and revealed osteophyte formation of the 
tibial spines, the patella, and the proximal tibia, medially, 
with narrowing of the medial compartment joint space.  The 
diagnosis was osteoarthritis of the left knee following 
medial meniscectomy.  In an accompanying discussion, the VA 
examiner reported that he reviewed the veteran's medical 
records prior to the examination, and that the examination 
did not reveal any additional functional loss over and above 
the limited range of motion noted about the left knee.  The 
examiner further stated that other functional testing was 
performed which took into consideration the veteran's 
reported history of frequent flare-ups of left knee pain, but 
the examiner was unable to comment on the veteran's left knee 
disability except for what could be observed at the time of 
the examination without having to resort to speculation.

Submitted directly to the Board in February 1999, with a 
waiver of RO review, pursuant to 38 C.F.R. § 20.1304 (1998), 
were additional medical records, including the report of an 
MRI of the lower extremities performed at a VA facility 
showing degenerative changes of posterior horn medical 
meniscus, an intact lateral meniscus and narrowing of the 
medial knee joint.  In a January 1999 VA progress note by a 
physical therapist, it was reported that the most recent X-
ray showed moderate osteoarthritis in the left knee.  The 
veteran stated that he was independent at home except for 
some difficulty bathing.  He was wearing a left lower 
extremity immobilizer (which he reported he wore for long 
distance ambulation only) and ambulated with the use of a 
guardian 4 wheel walker.  The knee was described as very 
tender to touch, with a significant medial-lateral 
instability and moderate ACL laxity.  He was able to tolerate 
flexion to only 50 degrees sitting and minus 10 degrees of 
extension.  

II.  Analyses

At the outset, it is noted that in a written statement 
received by VA in February 1997, the veteran has alleged 
clear and unmistakable error with regard to the RO decision 
on appeal, and contends that the basis for the November 1996 
Board remand (for additional evidentiary development, 
including consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998) and the caselaw of DeLuca v. 
Brown, 8 Vet. App. 202 (1995)) is affirmative evidence of 
clear and unmistakable error (CUE) on part of the RO.  
However, application of the standard of CUE would be 
inappropriate in this case because the January 1993 RO 
decision, from which the instant appeal arises, is not yet 
final.  Thus there is no need for the veteran to raise, with 
specificity, the allegation of what the CUE is and how it 
occurred.  McIntosh v. Brown, 4 Vet. App. 553 (1993).  The 
standard of review for CUE claims is significantly higher 
than that imposed by 38 U.S.C.A. § 5107(b) (West 1991) which 
mandates that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue, the benefit of the doubt shall be given to the 
claimant.  

To the extent that the veteran contends that the level of 
impairment associated with his service-connected left knee 
disability and his bilateral hearing loss have increased in 
severity, his increased rating claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that they are not inherently implausible.  A review of the 
claims folders show that all relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  


(a.)  Entitlement to an increased evaluation for 
service-connected residuals of a left knee medial 
meniscectomy with DJD, currently rated as 20 
percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

The veteran is service-connected for a disabled left knee, 
residuals of a left knee medial meniscectomy with 
degenerative joint disease (DJD).  He is currently rated as 
20 percent disabled under the criteria contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), which 
provides that impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation if it is moderate, and a 30 percent evaluation if 
it is severe.  A 30 percent evaluation is the maximum rating 
allowable under this Diagnostic Code.  His hearing testimony, 
and that of his daughter, as presented in October 1996, shows 
that he reported having constant left knee joint pain and 
episodes of instability which caused him to fall 
approximately 15 - 16 times in the previous year, that he 
experienced difficulty using stairs and negotiating uphill 
inclines, that he needed to wear a knee brace and use a cane 
to support his unstable knee for ambulating, and that he 
would have been given total knee replacement surgery but for 
his being too young for the procedure.  The personal 
testimony is essentially corroborated, at least in part with 
regards to his need to wear a brace and for knee replacement 
surgery, by the private and VA medical records associated 
with the claim.

Specifically, the reports of the March 1994 and October 1997 
VA compensation examinations note the appellant's history of 
left knee joint pain and instability, and most significantly, 
the degenerative arthritis affecting his left knee was 
characterized as "severe" in 1994.  Furthermore, the 
medical records associated with the file show that surgery 
had been performed on the veteran's left knee on at least 2 
occasions, that the veteran requires the use of a supportive 
knee brace and either a cane or a walker to assist him in 
ambulating, and that the current state of the veteran's left 
knee is so poor that he would have been given surgery for 
replacement of the knee with a prosthetic but for the fact 
that he was too young for the procedure and most likely would 
have outlived the benefit conferred by the artificial knee.  
As a whole, this evidence is indicative of a severe level of 
impairment.  In view of these medical findings, showing a 
constellation of symptomatology more closely approximates 
that which is contemplated on the criteria for a 30 percent 
evaluation for severe knee impairment, an increased rating 
based on the criteria contained in Diagnostic Code 5257 is 
allowable.  See 38 C.F.R. § 4.7 (1998).  

However, the medical evidence as it pertains to instability 
does not present an exceptional or unusual disability picture 
associated with his left knee disability, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  While the 
left knee symptoms have contributed to the veteran's 
unemployable status, there is no showing that the regular 
schedular standards applied in the current case, in addition 
to consideration of § 4.40, would not adequately describe and 
provide for the veteran's disability level.  Thus, referral 
of this case to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted. 

The Board has also considered the assignment of a rating on 
the basis of limitation of motion due to degenerative 
arthritis.  Such rating may be combined with the 30 percent 
rating currently assigned for subluxation and instability of 
the knee in accordance to the provisions of 38 C.F.R. § 4.25 
(1998), but subject to the limitations of the amputation rule 
contained in 38 C.F.R. § 4.68 (1998), which prohibits an 
award of a combined rating for a disability of an extremity 
in excess of the rating for an amputation of this extremity 
at the elective level, were an amputation to be performed.  
For example, the combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation, Code 
5165.  This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68 (1998).  Where amputation is not improvable by 
prosthesis controlled by natural knee action, a 60 percent 
disability rating is assigned.  38 C.F.R. § 4.71a, Code 5164.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998), provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion. 

The appellant's left knee may be rated based on ankylosis, as 
provided by 38 C.F.R. § 4.71a, Diagnostic Code 5256, or on 
limitation of motion, as provided by 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Other ratings codes for the 
knee, such as Diagnostic Codes 5258 and 5259, will not be 
considered as their evaluations are based on impairment as a 
result of dislocated or excised cartilage and, as such, would 
constitute pyramiding as the appellant's current rating under 
Diagnostic Code 5257 also contemplates similar impairment of 
the knee.  Further, Diagnostic Codes 5258 and 5259 do not 
provide for a rating in excess of 30 percent. Diagnostic Code 
5263 will also not be considered, as it provides for a 10 
percent rating based on impairment due to genu recurvatum, 
which is a condition not demonstrated in the diagnoses 
currently presented in the any of the medical records 
associated with the evidence.  For much the same reason, 
Diagnostic Code 5262 is not applicable because it 
contemplates only impairment of the tibia and fibula bones of 
the lower leg, which is a diagnosis which is not currently 
shown in the medical evidence.  See 38 C.F.R. § 4.71a (1998).

38 C.F.R. §4.71a, Diagnostic Code 5260 (1998) provides that 
where the evidence demonstrates knee flexion limited to 15 
degrees, a 30 percent evaluation will be awarded.  Where knee 
flexion is limited to 30 degrees, a 20 percent evaluation 
will be awarded.  Where knee flexion is limited to 45 
degrees, a 10 percent evaluation will be awarded.  Where knee 
flexion is limited to 60 degrees, a noncompensable evaluation 
will be awarded.  However, range of motion testing on 
repeated VA and private examinations and treatments, 
including during the most recent examination in October 1997, 
shows that the appellant could flex his service-connected 
left knee to at least 90 degrees.  (More restricted flexion, 
to 50 degrees, was recorded on only a single instance.)  As 
this is clearly well in excess of 60 degrees limitation of 
flexion, a noncompensable evaluation is the highest rating he 
may be awarded, and therefore application of Diagnostic Code 
5260 will not be useful towards allowing an increased rating 
higher than 30 percent.  

38 C.F.R. §4.71a, Diagnostic Code 5261 provides that where 
the evidence demonstrates limitation of extension of the knee 
to 5 degrees, a noncompensable evaluation is warranted.  
Where limitation of extension of the knee is to 10 degrees, a 
10 percent evaluation is warranted.  Where limitation of 
extension of the knee is to 15 degrees, a 20 percent 
evaluation is warranted. Where limitation of extension of the 
knee is to 20 degrees, a 30 percent evaluation is warranted.  
Where limitation of extension of the knee is to 30 degrees, a 
40 percent evaluation is warranted.  And where limitation of 
extension of the knee is to 45 degrees, a 50 percent 
evaluation is warranted.  The report of the October 1997 VA 
compensation examination shows that the appellant's left knee 
was limited to 10 degrees of extension (shown in the record 
as "-10 degrees"), which permits an award of a 10 percent 
evaluation, and thus this schedule may provide a basis for a 
rating increase higher than the 30 percent evaluation granted 
thus far.

38 C.F.R. § 4.71a, Diagnostic Code 5256 provides that where 
the evidence demonstrates that the appellant has ankylosis of 
his knee in a favorable angle in full extension, or in slight 
flexion between zero degrees and 10 degrees, assignment of a 
30 percent rating is warranted.  Where the evidence 
demonstrates that there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees, assignment of a 40 percent 
rating is warranted.  Where the evidence demonstrates that 
there is ankylosis of the knee in flexion between 20 degrees 
and 45 degrees, assignment of a 50 percent rating is 
warranted.  And where the evidence demonstrates that there is 
extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45° or more, assignment of a 60 percent rating is 
warranted.  The entire body of medical evidence associated 
with record does not show that the appellant has a diagnosis 
of ankylosis affecting his disabled left knee.  Therefore, 
application of any of the provisions of Diagnostic Code 5256 
for rating ankylosis is neither warranted nor appropriate in 
this case.

The medical evidence previously cited shows that limitation 
of motion of the appellant's service-connected left knee 
joint is ratable as 10 percent disabling under the 
appropriate Diagnostic Codes.  X-ray studies clearly 
establish the presence of arthritic changes in his left knee.  
Therefore, assignment of a 10 percent rating for this major 
joint is warranted, and this 10 percent evaluation is to be 
combined with the 30 percent rating currently assigned for 
impairment of his left knee as a result of joint instability.  
(See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998))  
Applying the provisions of 38 C.F.R. § 4.25 (1998) for 
combining ratings, the appellant is entitled to receive a 40 
percent, and no more, rating for his service-connected left 
knee disability. 

The report of the October 1997 VA examination shows that in 
the examining physician's discussion, he reported that he 
reviewed the veteran's medical records prior to the 
examination, and that the examination did not reveal any 
additional functional loss over and above the limited range 
of motion noted about the left knee.  The examiner further 
stated that other functional testing was performed which took 
into consideration the veteran's reported history of frequent 
flare-ups of left knee pain, but the examiner was unable to 
comment on the veteran's left knee disability except for what 
could be observed at the time of the examination without 
having to resort to speculation.  Thus, the Board finds that 
the issue of functional loss due to left knee pain, 
incoordination, weakness, or fatigability has been considered 
and addressed, pursuant to 38 C.F.R. §§ 4.40, 4.45 (1998) and 
the holdings of the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).


(b.)  Entitlement to an increased evaluation for 
service-connected bilateral sensorineural hearing 
loss, currently rated as 10 percent disabling.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1998).  The 
Court has held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiology testing is completed.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The evaluations derived 
from the schedule for rating hearing loss are intended to make 
proper allowance for improvement by hearing aids, and 
therefore while use of hearing aids is evidence of the 
severity of a hearing loss condition, it does not provide a 
basis in and of itself to rate the veteran's hearing loss 
separate and apart from the objective criteria contained in 
the applicable schedule.  38 C.F.R. § 4.86 (1998).

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiological evaluation of 
September 1997 has produced findings which are accurate 
assessments of the veteran's hearing acuity.  This evaluation 
employs an objective audiometric test which is standardized 
and which reflects, as nearly as practicable, the degree of 
severity of the veteran's auditory functioning.  The test 
results show that the quantifiable degree of hearing loss 
equates to level II in the right ear, and level II in the 
left.  See 38 C.F.R. § 4.85, Tables VI, VI(a) (1998).  This 
corresponds to a noncompensable rating under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85, Table VII (1998).  

A mechanical application of the rating schedule to the 
pertinent facts demonstrates that the veteran is currently 
rated as 10 percent disabled due to bilateral hearing loss, 
based on the evidence presented in the June 1992 VA 
examination which translate into level III hearing acuity in 
the right ear and level IV hearing acuity in the left ear, 
which permitted the assignment of a 10 percent evaluation.  
However, a later audiometric examination, in 1997, revealed 
findings of level II hearing acuity in both ears, for which 
assignment of a noncompensable schedular evaluation would be 
in order.  Thus it appears that the veteran, during the 
appeal period, has been assigned a rating commensurate with 
the highest level of disability manifested during the 
period.  Clearly, a higher rating in excess of 10 percent is 
not warranted.  Because the preponderance of the most 
probative evidence is against the claim for a rating 
increase in excess of 10 percent, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

To the extent that the veteran contends that his service-
connected tinnitus should be considered in evaluating his 
hearing loss, the Board notes that while tinnitus affects the 
sense of hearing it is a separately rated disability.  
Symptoms of tinnitus are therefore not factors subject to 
consideration when rating hearing loss on mechanical 
application of the rating schedule.


ORDER

The claim for an increased evaluation, to 40 percent and no 
more, for the service-connected residuals of a left knee 
medial meniscectomy with DJD, is granted, subject to the 
regulations applicable to the payment of monetary benefits.

An increased evaluation in excess of 10 percent for service-
connected bilateral sensorineural hearing loss is denied.


REMAND

The veteran contends that he is entitled to a combined rating 
for his service-connected disabilities in excess of the 40 
percent rating currently assigned.  In this regard, the 
veteran himself concedes that the principle of combined 
ratings has been explained to him.  The combined rating for 
multiple disabilities is not arrived at by merely adding the 
numerical percentage assigned to each disability, but is 
rather obtained by use of a specific formula and set of 
tables provided by the controlling regulations contained in 
38 C.F.R. § 4.25 (1998).  The veteran's arguments or wishes 
not withstanding, this regulation is binding on all 
components of VA, including the Board.  

In view of the favorable action taken above with respect to 
his claim for increased rating for the left knee disorder, 
the veteran should be advised of the new combined rating 
which ensues.  Unless he demonstrates that he is satisfied 
with same, the issue of a higher combined rating should be 
returned to the Board for completion of appellate action.  

With respect to the veteran's claim for entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only, the Board 
notes that he timely filed a notice of disagreement to the 
adverse determination rendered therein.  Where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, the case is remanded for the following actions:

1.  If the veteran remains dissatisfied 
with the new, higher combined rating, 
resulting from the effectuation of the 
grant above, he and his representative 
should be furnished a supplemental 
statement of the case addressing same and 
be afforded the opportunity to respond 
thereto.  

2.  The veteran and his representative 
should be furnished a statement of the 
case which adequately addresses the issue 
of entitlement to financial assistance in 
the purchase of an automobile and 
adaptive equipment or adaptive equipment 
only.  If and only if a timely 
substantive appeal is filed, this issue 
should be prepared for appellate review 
by the Board.  

By this remand, the Board intimates no opinion as to the 
ultimate determination which should be reached.  The sole 
purpose of this remand is to afford the veteran due process 
of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 
- 18 -


- 1 -


